                       Case 5:18-cv-00555-XR Document 34 Filed 11/16/18 Page 1 of 18
                         Case 5:18-cv-00944-XR Document 3 Filed 09/13/18 Page 4 of 8

AO 440 (Rev.
       (Rev, 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:18-cv-944-XR
       Action No. 5:18-cv-944-XR


                                                     PROOF
                                                     PROOF OF  OF SERVICE
                                                                   SERVICE
                     (This section should not be filed with
                                              befiled with  the court unless required by Fed. R. Civ.
                                                                                                 Civ. P. 4 ('W
                                                                                                           (I))

           Ihxs summons for (name of
           This                   ofindividual
                                     individual and title, if any) John F. Bash, US
                                                           ifany)                US Attorney
                                                                                    AttOmey
 was
 was received by me on (date)           6/7/18

           •El II personally served the summons on the individual at (place)
                                                                                on (date)                             ; or
                                                                                                                        or


           • II left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who
                                                                                                           who resides there,
           on (date)                                                                                  address; or
                                                   , and mailed a copy to the individual's last known address;

           •   I served the summons on (name of
                                             ofindividual)
                                                individual)                                                                    , who
                                                                                                                                 ^   is
            designated by law to accept service of process on behalf of (name of
                                                                              oforganization)
                                                                                 organization)

                                                                                on (date)                             ; or

           •El 1I returned the
                           the summons unexecuted because                                                                           or


           0 Other
           21 Other (specify):
                    (specify): I\ served
                                  served the
                                         the summons
                                             summons on
                                                     on John F. Bash,
                                                        John F. Bash, US
                                                                      US Attorney
                                                                         Attorney for
                                                                                  for the
                                                                                      the Western
                                                                                          Western District
                                                                                                  District of
                                                                                                           ofTexas.
                                                                                                              Texas, Attn:
                                                                                                                     Attn:
                                   Civil Process Clerk, 601
                                                        601 NW Loop 410, Ste. 600, San Antonio, Texas 78216 via CM/RRR (sent
                                   on 06/13/18 and received on 06/14/18).


           My fees are $                           for travel and $                  for services, for a total of $          0.00


           1I declare under penalty of perjury that this information is true.



 Date: 11/16/18
       11/16/18                                                                         nUA :
                                                                                         Server's signature

                                                                 Ariana
                                                                 Arlana Jazaeri, Paralegal
                                                                                 Paralegal
                                                                                        Printed
                                                                                        Printed name and title




                                                                 The Ammons Law
                                                                            Law Firm, 3700 Montrose Blvd.,
                                                                                                      Blvd., Houston, Texas 77006
                                                                                        Server's
                                                                                        Server's address
                                                                                                 address


 Additional information regarding attempted service, etc:




           Print                       tave As...
CUSTOMER USE
         USE ONLY
FROM: (PLEASE PRINT)
FROM:




      71-
        1-c Arm
      The.
                              Case 5:18-cv-00555-XR

                1.1riA s Lctuy,
            Ap/noiiS      CL
                                Pjp]
                                T-,‘r
                                      PHONETj^i ^ ) ^ />• 7>
                                      PHONEITi               Document 34 Filed 11/16/18 Page 2 of 18
                                                                                                                                                                   iii II
                                                                                                                                                             EE 233641210
                                                                                                                                                             EE E33b4ia
                                                                                                                                                                          11 11 1 111 111 II
                                                                                                                                                                          US

             370^' /Vb/Hr^ss   {3iv(i
                   /1/b/14(ese Blvd                                                                                                                           UNITED
                                                                                                                                                               UNITED STATES
                                                                                                                                                                      STATES
                                                                                                                                                                                                           PRIORITY
                                                                                                                                                                                                           PRIORITY
                                                                                                                                                                                                            *★ MAIL
                                                                                                                                                                                                               MAIL**
                                                                                                                                                              POSTAL
                                                                                                                                                              POSTAL SERVICE
                                                                                                                                                                     SERVICE o
                                                                                                                                                                             i                             EXPRESSTM
                              76r,T/. 77f7)fj
                                      =773                                                                                                                                                                 EXPRESS™
    PAYMENT BY ACCOUNT (if applicable)
    PAYMENT                                                                                ORIGIN (POSTAL SERVICE USE
                                                                                           ORIGIN                 USE ONLY)
                                                    Acct. No. or Postal Service'
                                                                        Service™ Acct. No.
    USPS®
    DSPS® Corporate Acct.
                    Acct. No
                          No.        Federal
                                     Federal Agency Acct.
                                                                                                  r.Day              2-Day     '^•"kDay                                 n 2-Day
                                                                                                                                                                        El                            •❑ Military
                                                                                                                                                                                                         Military                    QDPO
                                                                                                                                                                                                                                     ❑ DPO |
                                                                                                                         PO ZIP Code              •                          Delivery Date
                                                                                                                                                                   Scheduled Delivery                 Postage
                                                                                                                                                                   (MM/DD/YY
                                                                                                                                                                   (MM/DD/YYV'             /
DELIVERY OPTIONS (Customer Use
DELIVERY                   Use Only)
• SIGNATURE REQUIRED REQUIRED Note:    Note: The
                                              The mailer
                                                   mailer must
                                                          must check
                                                                 check the
                                                                        the"Signature    Required" box
                                                                            "Signature Required"     Ijox ififthemailer;
Requires the addressee's signature; OR 2) Purchases additional insurance; OR 3) Purchases COD service; OR 4)
                                                                                                                         1)
                                                                                                              the mailer 1) y^ooo                                                                     $
                                                                                                                                                                                                      $            '-j-y 7
Purchases Return Receipt service.       the box is not checked,
                           sen/ice. IfIfthe            checked, the Postal Service will leave the item in the addressee
                                                                                                                addressee'ss Date Accept
mail
mail receptacle
     receptacle or other secure
                         secure location without
                                            without attempting to obtain the addressee's signature
                                                                                           signature on delivery.
                                                                                                         delivery.
                                                                                                                          Date Accept^(MM/QD/YY)
                                                                                                                                       (MM/ D/YY)
                                                                                                                                                                    •   (* t
                                                                                                                                                                   Scheduled Delivery Time            Insurance Fee          COD
                                                                                                                                                                                                                             COD Fee
                                                                                                                                                                                                                                 Fee

Delivery Options
Delivery
      D
      n No
      D
      D
          No Saturday
             Saturday Delivery

      I~1 10:30
          10:30AM
                      Delivery (delivered
                               (delivered next
                                          next business
                                               business day)
      C Sunday/Holiday Delivery Required (additional fee,
                                                       fee,where  available*)
                                                           where available')
                                                 fee,whereavailable*)
                AM Delivery Required (additional fee, where available')
                                                                                                                               cJrJ'i
                                                                                                                          Time Adcepted
                                                                                                                                 Accepted               F-
                                                                                                                                                                    •0 10:30 AM


                                                                                                                                                                    0:30 AM
                                                                                                                                                                   10:30
                                                                                                                                                                             AM •0 3:00 PM
                                                                                                                                                                               NOON

                                                                                                                                                                         AM Delivery Fee
                                                                                                                                                                                     Fee
                                                                                                                                                                                        PM
                                                                                                                                                                                                      $'
                                                                                                                                                                                                      Return Receipt Fee
                                                                                                                                                                                                                             $

                                                                                                                                                                                                                             Live
                                                                                                                                                                                                                             Live Animal     •'
                                                                                                                                  ,       -             'Tdam
                                                                                                                                                          0 AM                                                               Transportation Fee
                                                                                                                                                                                                                                            Fee
           •Refer    USPS.com®or
           'Refer to USPS.comP               Office" for availability.
                               or local Post Office-
                                                                                                                           / / (J '7 r: PM
                                                                                                                            /, /    (;)   /               0 PM                                                     .)
TO: (PLEASE PRINT)                                                                                                                                                 $
                                                                                                                                                                   $                                           ,             $
                                                                                                                                                                                                                             $
                                                      PHONE(               )-


    ^TTf.                          13(?-41 ^
                                                                                                                          Special Handling/Fragile
                                                                                                                          Special


                                                                                                                          $$
                                                                                                                                                                   Sunday/Holiday Premium Fee


                                                                                                                                                                   $$
                                                                                                                                                                                          Fee         Total Postage &
                                                                                                                                                                                                                    & Fees




    0'^.                             kf                                                                   .f —Fir;        Weight
                                                                                                                          Weight                      •0 Flat Rate
                                                                                                                                                              Rale Acceptance Eri?pyee
                                                                                                                                                                              Emgji^ee Initials
                                                                                                                                                                                11                          70,
    /A+fr ; .                       Pr-
                                      , ys (1,4-K
                                    Prorc'SS r.Mric                                                                                /              9-7                                 ?
           ;12(1Ait       j
                                                                                                                                   f       lbs.          • ozs.                                       $               '
                                                                                                                         DELIVERY (POSTAL SERVICE USE
                                                                                                                         DELIVERY                 USE ONLY)
    Z,^,U.S.ADDRESSESONU0
    ZIP*          AI)DJ
                      1 SSES107441iY)                      /In3f
                                                          SC;
                                                           ;4‘i4.:21:,           ,fX ?5 Z. X                              Delivery Attempt (MNVDD/YY)
                                                                                                                                           (Mfvt/DD/YY) Time
                                                                                                                                                        Time                              Employee Signature
                                                                                                                                                                                                   Signature

    jZ -                      21           i z;                 _ g-                              i         -7
                                                                                                                                                                                  •❑ am
                                                                                                                                                                                     AM
                                                                                                                                                                                  •0 PM
                                                                                                                          Delivery
                                                                                                                          Delivery Attempt (MM/DD/YY)
                                                                                                                                           (MM/DDA^) Time
                                                                                                                                                      Time                                Employee Signature .
•     For pickup or USPS
      For           USPS Tracking'',
                         Tracking™, visit USPS.com
                                          USPS.com or call 800-222-1811.
                                                           800-222-1611.
                                                                                                                                                                                  D
                                                                                                                                                                                  • AM
                                                                                                                                                                                    am
•     $100.00 insurance included.
                        Included.
                                                                                                                                                                                  D
                                                                                                                                                                                  • PM
                                                                                                                        LABEL 11-B,
                                                                                                                              11 -B, OCTOBER 2016                              PSN 7690-02-000-9996
                                                                                                                                                                               PSN 7690-02-000-9996                        2-CUSTOMER
                                                                                                                                                                                                                           2tCUSTOMER COPY
                                                                                                                                                                                                                                      copy •
Delivery Guarantee:
            Guarantee; If the mailer submits an        anitem
                                                           item atataa designated USPSBUSPS® Priority             items
                                                                                                                  Items (with "merchandise" defined by          postal regulations) against loss, damage,
                                                                                                                                                             bypostal
      Express™ acceptance
Mail Express'          Case      location    onorbefore
                                      5:18-cv-00555-XR
                                             on               thespecified
                                                  or before the     specified depositDocument     the
                                                                                          time, the             34or       Filed
                                                                                                                  or missing          11/16/18
                                                                                                                               contents.  The   Postal Service
                                                                                                                                          ThePostal             PageIncludes 3
                                                                                                                                                                    includes         of 18
                                                                                                                                                                                 coverage     up to $100 per
                                                                                                                                                                                              upto$100           item
                                                                                                                                                                                                             perItem
Postal Service'
        Service™ will deliver or  orattempt
                                     attempt delivery to    tothe
                                                               the addressee or    oragent
                                                                                      agent before the            at no  additional charge. The
                                                                                                                      noadditional            The mailer may purchase additional merchandise
applicable time. The signature of    oftheaddressee
                                         the addressee or     ortheaddressee's
                                                                 the addressee's agent is       Is                insurance
                                                                                                                  Insurance up    to $5,000 per
                                                                                                                               upto                 item. Additional insurance
                                                                                                                                              perItem.                   Insurance for Priority Mail  Mall Express
                                                                                                                                                                                                            Express..
required upon delivery, when requested by          bythe                the Postal Service does
                                                       the mailer. If the                         doesnot
                                                                                                        not       items
                                                                                                                  Items is  not available unless
                                                                                                                          Isnotavailable    unlessaa signature is    Is required.
                                                                                                                                                                        retired.         ,_,
deliver or  attempt delivery by the
         orattempt                  thespecified
                                         specified time and   andthemailer
                                                                    the mailer files a claim for a            3. The    Postal Service insures
                                                                                                                  ThePostal              Insures "nonnegotiable
                                                                                                                                                   "nonnegoflable documents" (as defined by                  postal
                                                                                                                                                                                                         bypostal
refund, the
         thePostal
              Postal Service may refund the postage, unless the            thedelay
                                                                                delay was caused by               Indemnity regulations) against loss, damage, or missing contents up to $100 per
                                                                                                                  indemnity
reasons   including but
reasonsIncluding          not limited to the following: proper detention for law
                      butnotlimited                                                                               item
                                                                                                                  Item for  document reconstruction, subject
                                                                                                                        fordocument                         subjectto  to additional limitations for      multiple
                                                                                                                                                                                                      formultiple
enforcement purposes; strike or     orwork                    forwarding or
                                        work stoppage; forwarding           orreturn
                                                                               return after the theItem
                                                                                                    item          pieces
                                                                                                                  pieces lost  or damaged
                                                                                                                           lostor  damaged in  Inaa single   catastrophic occurrence. Document
                                                                                                                                                     singlecatastrophic
was available for claim; incorrect
                             Incorrect ZIP Code'
                                               Code™ or  oraddress;
                                                             address; governmental action                         reconstruction insurance      provides reimbursementfor
                                                                                                                                    Insuranceprovides        reimbursement forthe     the reasonable costs
beyond the control of     the Postal Service
                       ofthe            Serviceor   or air carriers; war, insurrection,
                                                       aircarriers;          Insurrection, or civil               incurred in  reconstructing duplicates of
                                                                                                                             Inreconstructing                   of nonnegotiable documents mailed.
disturbance; delay or    cancellation of
                      orcancellation          flights; projected or
                                           offlights;                   scheduled transportation
                                                                      orscheduled                                 Document reconstruction insurance
                                                                                                                                                 Insurance coverage above            $100 per item
                                                                                                                                                                            above$100per          Item isIs not
delays; breakdown of   ofaa substantial portion of        the USPS transportation network
                                                       ofthe                                                      available. The mailer     should not
                                                                                                                                    mailershould           attempt to purchase additional document
                                                                                                                                                       nofattemptto                                 document
resulting from events    or factors outside
                  eventsor             outsidethe the control of     the Postal Service; or acts of
                                                                 ofthe                                  of        insurance, because additional document insurance is void.
God. See Mailing Standards of          the United States Postal
                                   ofifieUnited                 PostalService,
                                                                        Service, Domestic Mail    Mall
Manual (DMM®) 114.2.0,         214.3.0, 314.3.0, or
                    114.2.0,214.3.0,314.3.0,              414.3.0. (The DMM is
                                                       or414.3.0.                       available at
                                                                                    Isavailable               4. The
                                                                                                                  ThePostal Service insures
                                                                                                                                         Insures "negotiable items"Items" (defined by       postal regulations as
                                                                                                                                                                                        bypostal
pe.usps.com.)                                                                                                     Items that can be converted to cash without forgery), currency, or bullion up to aa.
                                                                                                                  items
                                                                                                                  maximum of      $15 per item.
                                                                                                                              of$15per
When a mailer submits a Priority Mail Express item          Item requiring a signature and     andthe
                                                                                                    the
Postal Service cannot deliver the   the item
                                          Item on    the first attempt, the Postal Service leaves 5. The Postal Service
                                                 onthefirst                                                                              does not
                                                                                                                               Servicedoes            provide coverage
                                                                                                                                                notprovide                   for consequential losses due to
                                                                                                                                                                coverageforconsequential
a notice
   notice for the
               the addressee. If   the addressee does not claim the
                                 Ifthe                                      the item
                                                                                 Item within                      loss,  damage, or delay
                                                                                                                  loss,damage,or      delayof of Priority Mail
                                                                                                                                                            Mall Express
                                                                                                                                                                 ExpressItemsitems or for     concealed damage,
                                                                                                                                                                                         forconcealed        damage,
5 calendar    days, the Postal Service
   calendardays,the                          returns the item to the sender at no additional
                                  Servicereturnsthe                                                               spoilage of                                         Improperly packaged
                                                                                                                             of perishable items, and articles improperly            packagedor    or too   fragile to
                                                                                                                                                                                                      toofragile
charge.
charge.                                                                                                           withstand normal handling in         the mail.
                                                                                                                                                   Inthe   mall.
Note:
Note; The     Postal Service does
        ThePostal               does not    offer a guarantee for military or
                                       nofoffer                                    or DPO shipments           Coverage, terms, and limitations are subject  subjectto to change.
                                                                                                                                                                          ctiange. For    additional limitations
                                                                                                                                                                                     Foradditional
delayed due     to customs inspections.
          duetocustoms        Inspections. Consult USPS.coma
                                                          USPS.com® or        your local Post Office'
                                                                          oryour                   Office™    and terms
                                                                                                                    termsofof coverage, consult the DMM, which is             available at pe.usps.com.
                                                                                                                                                                           Isavailable
for information
    Information on   delivery commitments and
                   ondelivery                       and Priority MailMall Express Military"
                                                                                      Military™ oror          Refund
                                                                                                              Refund Claims:
                                                                                                                         Claims: IfIfdelivery
                                                                                                                                     delivery of
                                                                                                                                               of a Priority Mail
                                                                                                                                                               Mall Express
                                                                                                                                                                      ExpressItem item does not      meet the
                                                                                                                                                                                                notmeetthe
Priority Mail
         Mall Express    DPO' services. For
                ExpressDPO™                          details, see the DMM, which is available at scheduled delivery commitment, the mailer may
                                                Fordetails,                                                                                                                apply for a postage
                                                                                                                                                                     mayapplyfora         postage refund within.
                                                                                                                                                                                                               within
pe.usps.com.
pe.usps.com.                                                                                                  30 days after the date of  of mailing.
Insurance Coverage: The    The Postal Service provides insurance   Insurance only in  In accordance           Indemnity
                                                                                                              Indemnity Claims: Either the mailer  maileror          addressee may
                                                                                                                                                            or the addressee              file an indemnity
                                                                                                                                                                                    mayfile        Indemnity claim
with postal   regulations in
      postalregulations        the DMM, which is
                            Inthe                        available at pe.usps.com.
                                                      Isavailable        pe.usps.eom. The DMM                 for loss, delay, damage,
                                                                                                              forloss,delay,    damage,or or missing contents. The claimant may                submit the claim
                                                                                                                                                                                        maysubmitthe
sets forth the   specific types of
             thespecific             losses that are covered, the
                                  oflossesthatare                          limitations on
                                                                       thelimitations          coverage,
                                                                                          oncoverage,         online at usps.com, or by      using PS Form 1000, Domestic or International
                                                                                                                                         byusingPS                                         international Claim—
                                                                                                                                                                                                             Claim —
terms
terms ofof insurance,
           Insurance, conditions of   of payment, and adjudication procedures. The DMM                        for more information, see Publication 122,
                                                                                                              formoreInformation,                            122, Customer
                                                                                                                                                                   CustomerGuide  Guide toto Filing Domestic
consists of   federal regulations, and
           offederal                  and USPS personnel are not              authorized to
                                                                         notauthorized           change or
                                                                                              tochange     or Insurance Claims or Registered Mail           inquiries. The
                                                                                                                                                       Mali Inquiries.         timelines for claims are as
                                                                                                                                                                         Thetimelines
waive these regulations or grant        exceptions. A
                                 grantexceptions.        A mailer who     requires information
                                                                     whorequires       Information on         follows: claims for loss   or delay — no
                                                                                                                                    lossor                    sooner than 7 days
                                                                                                                                                          nosoonerthan7                 but no later
                                                                                                                                                                                 daysbutno              than 60 days
                                                                                                                                                                                                 laterthan60       days
Priority Mail            Insurance may contact the Postal Service before submitting an after
         Mall Express insurance                                                                                      the date of
                                                                                                              afterthe         of mailing; claims for     damage or missing contents
                                                                                                                                                      fordamageor                   contents—   — immediately
                                                                                                                                                                                                     Immediately
item.
Item. Limitations prescribed in      the DMM provide,
                                  inthe            provide. in In part, that
                                                                   part,that:                                 but
                                                                                                              butnono later than 60 days
                                                                                                                       laterthan            from the date of
                                                                                                                                      daysfrom                 of mailing. Retain the original customercustomer
1. Insurance     coverage extends to the actual value
    Insurancecoverage                                    value of of the contents at the time  timeofof       copy                   Mall Express label for claims purposes. For
                                                                                                                     of the Priority Mail
                                                                                                              copyofthe                                                                        claims involving
                                                                                                                                                                                         Forclaims      Involving
    mailing or the cost of repairs,
                              repairs,notnot to exceed the insuredInsured limit for   the item.
                                                                                  forthe    Item.             damage
                                                                                                              damageor   or missing contents, also retain the article, container, and packaging for
                                                                                                              Postal Service    inspection when
                                                                                                                       Serviceinspection              requested.
                                                                                                                                             whenrequested.
2. The Postal     Service insures the contents
         PostalServiceInsuresthe           contentsof   of Priority Mail
                                                                      Mall Express     "merchandise"
                                                                           Express"merchandise"
                                                                                                                                                           choosing Priority Mail Express           service.
                                                                                                              Please do not remaiL
                                                                                                                                remail. Thank you for   forchoosing                     Expressservice.
                                                                                                          LABEL 11-B,
                                                                                                          LABEL 11-B.OCTOBER
                                                                                                                      OCTOBER 2016                PSN 7690-02-000-9996         2-CUSTOMER COPY (REVERSE)
                                                                                                                                                                               2-CUSTOMER
                     Case 5:18-cv-00555-XR Document 34 Filed 11/16/18 Page 4 of 18
                       Case 5:18-cv-00944-XR Document 3 Filed          Page 4 of 8
                                                        Filed 09/13/18 Page

AO 440 (Rev.
       {Rev. 06/12) Summons in a Civil Action (Page 2)

Civil
Civil Action No. 5:18-cv-944-XR
      Action No. 5:18-cv-944-XR


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of
                                  ofindividual  andtiiie,
                                     individual and        ifany)
                                                    title, if           Sesslons, Esq.,
                                                              any) Jeff Sessions, Esq., Attorney General of the United States
 was received by me on (date)
                       (dale)           6/7/18

           0 II personally served the summons on the individual at (place)
           O
                                                                                on (date)
                                                                                   (dale)                             ; or
                                                                                                                        or


           0 II left the summons at the individual's residence or usual place of abode with (name)
           O
                                                                 , a person of suitable age and discretion who resides there,
           on (date)
              (dale)
              (dale)                               , and mailed a copy to the individual's
                                                                              individual s last known
                                                                                                knov address; or

           •0 II served the summons on (name of individual)                                                                    , who
                                                                                                                                 who is
            designated by law to accept service of process on behalf of (name of
                                                                              oforganization)
                                                                                 organization)

                                                                                on
                                                                                on (date)                             ; or

           0• 1I returned
                 returned the
                          the summons
                              summons unexecuted
                                      unexecuted because                                                                            ; or

           l0 Other
              Other (speciij):
                    (specify): I| served
                                  served the
                                         the summons
                                             summons on
                                                     on the
                                                        the Jeff
                                                            Jeff Sessions,
                                                                 Sessions, Esq.,
                                                                           Esq., Attorney
                                                                                 Attorney General
                                                                                          General of
                                                                                                  ofthe  United States,
                                                                                                     the United States, U.S.
                                                                                                                        U.S.
                                   Department of Justice, Attn: Civil
                                                                Civil Process
                                                                      Process Clerk, 950 Pennsylvania Avenue, NW Washington
                                                                              Clerk, 950
                                   DC 20530-0001
                                      20530-0001 via CM/RRR (sent on    on 06/13/18 and received on
                                                                                                 on 06/18/18).


           My fees are $                           for travel and $                  for services, for a total of $          0.00


           I declare under penalty of perjury that this information is true.
           1declare



Date; 11/16/18
Date: 11/16/18
                                                                                            Server's signature

                                                                 Ariana Jazaeri, Paralegal
                                                                                        Printed
                                                                                        Primed name
                                                                                                name and
                                                                                                     and title
                                                                                                         title




                                                                 The Ammons Law Firm, 3700 Montrose Blvd., Houston, Texas 77006
                                                                                            Server's
                                                                                            Server's address
                                                                                                     address


 Additional information regarding attempted service,
                                            service, etc:




            rtnt                         ave s...                                                                      Reset
 Case 5:18-cv-00555-XR
SENDER:
SENDER; COMPLETE THIS SECTIONDocument COMPLETE
                                      34 Filed
                                      COMPLETE    11/16/18
                                               THIS
                                               THIS SECTION ON
                                                    SECTION     Page 5
                                                            ON DELIVERY
                                                               DELIVERY                                               of 18
•■ Complete items
                Items 1,  2, and 3.
                       1,2,      3.                     A.
                                                        A Signature
 •■ Print your name and address on  on the reverse                                                               ❑
                                                                                                                 • Agent     1
                                                        X                                                        ❑
                                                                                                                 • Addressee
    so that we can return the card to you.
                                                        B. Received by (Printed
                                                                       (Printed Name)                     C. Date of Delivery
 •■ Attach this card to the back of the mailpiece,
                                         mallpiece,
    or on the front if space permits.
1.          Addressed to:
    Article Addressed
1. Article            to:                               D.
                                                        D. Is
                                                           Isdelivery  addressdifferent
                                                              delivery address                     17 0
                                                                               different from item 1?   Yes
                                                                                                      • Yes
           Jeff Sessions, Esq.,                             If
                                                            If YES, enter delivery address below:
                                                                                           below:                ❑
                                                                                                                 • No
Attorney General of the United States U.S.
         Department of Justice
        Attn: Civil
        Attn: Civil Process
                    Process Clerk
                            Clerk
     950 Pennsylvania Avenue, NW
      Washington, DC 20530-0001
                        20530-0001
                                                      3.
                                                      3. Service Type                                •❑ Priority Mail Express®
                                                                                                        PriorityMaliExpress®         '

 1111 III 1111II II II II 1111
liliiiiiiiiiiiiiiiiiiiiiiir  08
    9590 9402 1736 6074 6035 08
                                                      •❑ Adult Signature
                                                      •❑ Adult Signature Restricted Delivery
                                                         ❑
                                                         ❑
                                                           Certified Mail®
                                                         • Certified
                                                           Certified
                                                      • Certified
                                                                     Mall®
                                                                     Mail Restricted
                                                                                      Delivery

                                                                                     Delivery
                                                                                                      •❑ Registered MailTM
                                                                                                         Delivery
                                                                                                                    Mail™
                                                                                                     •❑ Registered Mail
                                                                                                                    Mall Restricted
                                                                                                                         Restricted^

                                                                                                     •❑ Return Receipt for
                                                                                                                                     i



                                                        •❑ Collect on
                                                                   on Delivery                           Merchandise
                                                                                                         Mercfiandise                I
                                                       •❑ Collect on
                                                                   on Delivery Restricted Delivery   0 O Signature
                                                                                                         Signature ConfirmationTM
                                                                                                                   Confirmation™
2. Article Number (Transfer from service
2.                               sen/ice label)
                                         litiel)                                                      •❑ Signature Confirmation
                                                         ❑
                                                         • Insured
                                                           Insured Mall
                                                                    Mall
                                                        •❑ Insured
                                                           Insured Mail Restricted Delivery              Restricted Delivery
                                                           (over $500)
PS Form 3811, July2015
              July 2015 PSN 7530-02-000-9053                                                     Domestic Return Receipt
 9590
        ih1111
        USPS
        USPS TRACKING
             TRACKING#
Case 5:18-cv-00555-XR #



                                 I                  Dil
                        Document 34 Filed 11/16/18First-Class
                                                      PageMall 6 of 18
                                                  First-Glass Mail
                                                                         I'ostage & Fees Paid
                                                                         Postage
                                                                         USPS
                                                                         USPS
                                                                         Permit
                                                                         Permit No.
                                                                                No. G-10
                                                                                    G-10
                                                                                         Paid




 1S1D   9402 1736
             173t. 6074
                   t.D7^ 6035
                         fc,D3S 08
                                Dfl

 United States       •* Sender:•
                        Sender: Please print your
                                             your name, address, and ZIP+4® In this
                                                                     ZIP+4®in  this box•
                                                                                    box*
 Postal Sdrvicid
        Service
                                    The Ammons Law Firm
                                    ATTN: Ariana Jazaeri
                                    ATTN:
                                   3700 Montrose Boulevard
                                      Houston, TX 77006
                                                                                                                                                                                         iii u
CUSTOMER USE
         USE ONLY

FROM: {(PLEASE PRINT) Case 5:18-cv-00555-XR
FROM:

       ri- "t            Hli'
                              PHONE( ,!1 )  Document 34 Filed 11/16/18 Page 7 of 18

                                                             f it
                                                5 1—CA Lk' P:1
                                                                                                                                           1111           EE          E33t.4           EE^
                                                                                                                                                                                                      11 111 1 111 11

           3 7'                  /ll'/.-ifr.itt:;) 510
                                                   f3li/,J                                                                                                  UNITED
                                                                                                                                                             UNITED STATES
                                                                                                                                                                    STATES
                                                                                                                                                                                                     PRIORITY
                                                                                                                                                                                                     PRIORITY
                                                                                                                                                                                                       *★ MAIL
                                                                                                                                                                                                          MAIL**
                        rl>i5+ii/s fx ^OOtj                                                                                                                 POSTAL SERVICE®
                                                                                                                                                                   SERVICE t
                                                                                                                                                                                                     EXPRESSTM
                                                                                                                                                                                                     EXPRESS"
PAYMENT BY
PAYMENT    BY ACCOUNT (if (If applicable)                                                      ORIGIN (POSTAL SERVICE USE
                                                                                                       POSTAL SERVICE USE ONLY)
                                                                                                                           ONLY
USPS®
USPS® Corporate Acct.
                Acct. No.               Federal Agency Acct. No. or Postal
                                        Federal Agency              Postal Service.
                                                                           Service " Acct. No.
                                                                                                >Q 1-Day               • 2-Day
                                                                                                                       I=12-Day                                                                   •Military
                                                                                                                                                                                                    Military                    •❑ DPO
                                                                                                                                                                                                                                   DPO
                                                                                                                             PO
                                                                                                                             PO ZIP
                                                                                                                                ZIP Code                         Scheduled Delivery
                                                                                                                                                                           Delivery Date         Postage
DELIVERY OPTIONS (Customer Use
                           Use Only)
                               Only)
                                                                                                                                                                 (MM/DiyVY)
                                                                                                                                                                 (MM/D    V)     /     ^
DELIVERY
0 SIGNATURE REQUIRED
ErSIGNATURE
Requires
                      REQUIRED Note:
Requires the addressee's signature;
                                     Nole: The
                                            The mailer
                                                 mailer must
                                                         must check
                                                               check the
                           signature; OR 2) Purchases additional
                                                                      the "Signature
                                                                           "Signature Required'
                                                                    insurance; OR
                                                         additionalinsurance;
                                                                                       Required" box
                                                                                OR 3) Purchases
                                                                                                   box itifthe
                                                                                        Purchases COD
                                                                                                                mailer: 1)
                                                                                                           the mailer:  1)
                                                                                                           service; OR 4)
                                                                                                    CODservice;
                                                                                                                             •T7c^                                      fl
                                                                                                                                                                                                 . 3-^'-' 7
Purchases Return Receipt service. If  the box is not checked,
                                    Ifthe            checked, the Postal Service
                                                                         Service will leave the
                                                                                  willleave the item in the addressee
                                                                                                             addressee'ss    Dale Accyted (MM/DD/YY)             Scheduled Delivery Time         Insurance Fee          COD
                                                                                                                                                                                                                        COD Fee
                                                                                                                                                                                                                            Fee
mail receptacle
     receptacle or other
                   other secure           without attempting to obtain the
                         secure location without                       the addressee's signature
                                                                                         signature on delivery.
                                                                                                       delivery.
Delivery Options
Delivery                                                                                                                                                          ID
                                                                                                                                                                  • 10:30
                                                                                                                                                                      10:30 AM
                                                                                                                                                                            AM   0 3:00 PM
                                                                                                                                                                                 •3:00
      El
      n No
      D
         No Saturday
            Saturday Delivery
                     Delivery (delivered
      n Sunday/Holiday
                              (delivered next
         Sunday/Holiday Delivery
                        Delivery Required
                                         next business
                                              business day)
                                 Required (additional
                                                        day)
                                           (additional fee,
                                                       fee, where available')
                                                                  available*)
                                                                                                                              (/•hyrS                            .l^}-t2NOON
                                                                                                                                                                  !1-12 NOON                     $
                                                                                                                                                                                                 $                      $
                                                                                                                                                                                                                        $


      D 10:30
      ❑ 10:30AM                                 fee,whereavailable*)
              AM Delivery Required (additional fee,   where available")
                                                                                                                             Time Accepted
                                                                                                                                   i i '      1       OHM
                                                                                                                                                      Q-am
                                                                                                                                                                 10:30
                                                                                                                                                                 10:30 AM Delivery Fee
                                                                                                                                                                                   Fee           Return Receipt Fee     Live
                                                                                                                                                                                                                        Live Animal
                                                                                                                                                                                                                             Animal
                                                                                                                                                                                                                        Transportation Fee
                                                                                                                                                                                                                                       Fee

TO:
        *Referto
        *Refer
TO: (PLEASE PRINT)
                  USPS.com*or
               to USPS.cornx    local Post Office-
                             or local      Office'" for
                                                    for availability.
                                                                                                                               ^ / ^(^1 •0 PM              PM
                                                                                                                                                                 $
                                                                                                                                                                 $                               $                      $
                                                       PHONE(               ))-
                                                                                                                             Special
                                                                                                                             Special Handling/Fragile
                                                                                                                                     Handling^ragjle             Sunday/Holiday
                                                                                                                                                                 Sunday/Holiday Premium
                                                                                                                                                                                Premium Fee
                                                                                                                                                                                        Fee      Total Postage u
                                                                                                                                                                                                 Total         & Fees

                                   ,
                            6v-)1qm                                                                                           $$                                 $$
                                                                                                                                                                                                                 /'
                   DD. par a rotri         04-                                                                               Weight
                                                                                                                             Weight                  Flat Rate Acceptance Employee Initials
                                                                                                                                                  Q Flat
                                                                                                                                                  El

       Af-.'--;                      PrOCe6S il-'K
                                     fwce^i                                                                                         /
                                                                                                                                           lbs.
                                                                                                                                           lbs.
                                                                                                                                                  -(C )
                                                                                                                                                          ozs.
                                                                                                                                                          ozs.

           -4,
    ZIP r. 4.
    ZIP+
                  -7)
                  01            1!65151VOICA
           4* (U.S. ADDRESSES ONLY)
                                                                                     Lk.;
                                                                                  A/ih'
                                                                                  4,                                         DELIVERY (POSTAL
                                                                                                                             DELIVERY (POSTAL SERVICE USE
                                                                                                                                                      USE ONLY)

                                           LUG 7iri 24 -         00/       I      DC                                         Delivery Attempt (MM/DD/YY) Time
                                                                                                                             DeliveryAttempt
                                                                                                                                                                             0
                                                                                                                                                                             • AM
                                                                                                                                                                               AfVI
                                                                                                                                                                                      Employee Signature

     c         v                         ^          O            - /}                .0           n                                                                          •0 PM
                                                                                                                                                                                PM
                                                                                                                             Delivery Attempt (MM/DD/YY) Time                         Employee Signature
■ For
  For pickup or USPS
                USPSTracking'^         USPS.com or call 800-222-1811.
                     Tracking'", visit USPS.com
                                                                                                                                                                             ID
                                                                                                                                                                             • AM
                                                                                                                                                                                AM
•     8100.00
      3100.00 insurance included.
                                                                                                                                                                             •0 PM
                                                                                                                                                                                pm
                                                                                                                             LABEL 11-B, OCTOBER 2016                  PSN 7690-02-000-9996
                                                                                                                                                                           7690-02-000-95                             2-CUSTOMER COPY '
Delivery Guarantee: If the   themailer
                                  mailer submits an    anItem
                                                           item atataa designated USPS® Priority                  items (with "merchandise" defined by            postal regulations) against loss, damage,
                                                                                                                                                               bypostal
 Mali Express'"
Mail                   Case
      Express™ acceptance              5:18-cv-00555-XR
                                 location    onorbefore
                                             on  or before the     specified depositDocument
                                                              thespecified                        the
                                                                                          time, the             34or       Filed
                                                                                                                      missing
                                                                                                                  ormissing            11/16/18
                                                                                                                               contents,
                                                                                                                               contents.   The   Postal Service
                                                                                                                                           ThePostal              Pageincludes8       of 18
                                                                                                                                                                                  coverage    up  to $100 per
                                                                                                                                                                                               upto$100          item
                                                                                                                                                                                                             peritem
Postal Service'
        Service™ will deliver or      attempt delivery to
                                  orattempt                 totheaddressee
                                                               the addressee or   oragent
                                                                                       agent before the  the      at
                                                                                                                  atnono additional charge. The mailer may purchase additional merchandise
applicable time. The signature of         the addressee or
                                      oftheaddressee          ortheaddressee's
                                                                 the addressee's agent is       is                insurance up     to $5,000 per
                                                                                                                               upto$5,000            item. Additional insurance for Priority Mail Express
                                                                                                                                                peritem.
required upon delivery, when requested by              the mailer. If the
                                                   bythe               the Postal Service does   does not not     items is not    available unless
                                                                                                                             notavailable    unlessaa signature is rrequired. uired.
deliver or   attempt delivery by
         orattempt                   the specified time and
                                bythespecified                andthe
                                                                   the mailer   files   a claim   for  a      3. The
                                                                                                                  The Postal Service insures "nonnegotiable
                                                                                                                                                     'nonnegotiable documents" (as defined by                postal
                                                                                                                                                                                                         bypostal
refund, the   Postal
          thePostal   Service   may     refund   the postage,
                                                 thepostage,      unless   thedelay      wascaused
                                                                           the delay was caused by        by      indemnity regulations) against          loss, damage, or
                                                                                                                                               againstloss,damage,           or missing contents up   upto to $100
                                                                                                                                                                                                              $100perper
reasons    including but
reasonsincluding          not limited
                      butnotlimited       to the  following:   proper   detention     for law                     item for document reconstruction, subject to additional limitations for                  multiple
                                                                                                                                                                                                      formultiple
enforcement purposes; strike or      orwork
                                         work stoppage; forwarding or       orreturn
                                                                               return after the theitem
                                                                                                     item         pieces
                                                                                                                  pieceslost    or damaged
                                                                                                                           lostor   damagedina  in a single    catastrophic occurrence. Document
                                                                                                                                                       singlecatastrophic
was   available for claim; incorrect ZIP Code'
wasavailable                                   Code™ or      address; governmental action
                                                         oraddress;                                               reconstruction insurance
                                                                                                                                     insuranceprovides reimbursement for               the reasonable costs
                                                                                                                                                                                   forthe
beyond the control of    the Postal Service
                       ofthe             Serviceor or air  carriers; war, insurrection, or civil
                                                       aircarriers;                                               incurred inin reconstructing duplicates of      of nonnegotiable documents mailed.
disturbance; delay or    cancellation of
                       orcancellation         flights; projected or
                                           offlights;                   scheduled transportation
                                                                     orscheduled                                  Document reconstruction insurance coverage above                    $100 per item is
                                                                                                                                                                              above$100per               is not
delays; breakdown of   ofaa substantial portion of     oi the
                                                          ihe USPS transportation network                         available. The mailer should          not attempt to purchase
                                                                                                                                             shouldnotattempt                          additional document
                                                                                                                                                                           purchaseadditional
resulting from events or factors        outside the control of the Postal
                             factorsoutsidethe                                   Service; or acts of
                                                                         PostalService;or                         insurance, because additional document insurance is void.
God. See Mailing Standards of the       the United States Postal        Service, Domestic Mail
                                                                PostalService,
Manual (DMM®) 114.2.0,         214.3.0, 314.3.0, or
                    114.2.0,214.3.0,314.3.0,              414.3.0. (The DMM is
                                                       or414.3.0.                       available at
                                                                                     isavailable              4.  The
                                                                                                                  The   Postal Service insures "negotiable items" (defined by                postal regulations as
                                                                                                                                                                                         bypostal
pe.usps.com.)                                                                                                     items
                                                                                                                  Items that can be converted to cash without forgery), currency, or bullion up to a
                                                                                                                  maximum of       $15 per
                                                                                                                               of$15        item.
                                                                                                                                        peritem.
When a mailer submits a Priority Mail Express item requiring a signature and                   andthethe
Postal Service cannot      deliver the item on
                   cannotdeliver                 on the first attempt, the Postal Service leaves     leaves 5. The Postal
                                                                                                                        Postal Service does not provide coverage               for consequential losses due to
                                                                                                                                                                  coverageforconsequentiallosses
a notice
   notice for the
               the addressee.
                   addressee, If if the
                                    the addressee does not claim the        the item within                       loss, damage, or delay of    of Priority Mail Express items or for concealed damage,
5 calendar    days, the Postal
   calendardays,                  Service returns the item to the sender at no additional
                         PostalServicereturns                                                                     spoilage of   perishable items, and
                                                                                                                              ofperishable              and articles improperly packaged or too             fragile to
                                                                                                                                                                                                      toofragile
charge.                                                                                                           withstand normal handling in          the mail.
                                                                                                                                                    inthe
Note:
Wo(e;TheThe Postal Service does not          offer a guarantee for
                                        nofoffer                        military or DPO shipments
                                                                    formilitary                               Coverage, terms, and limitations are subject    subjectto to change.
                                                                                                                                                                           change. For     additional limitations
                                                                                                                                                                                       Foradditional
delayed due to customs        inspections. Consult USPS.com® or your
                   customsinspections.                                              local Post
                                                                             yourlocal             Office' • and
                                                                                            PostOffice™       and terms    of coverage, consult the DMM, which is
                                                                                                                    termsofcoverage,                                         is available at pe.usps.com.
for information on delivery commitments and Priority Mail Express
forinformation                                                                        Military' or
                                                                          ExpressMilitary™                    Refund
                                                                                                              Refund Claims:
                                                                                                                         Claims: IfIf delivery ofof a Priority Mail Express
                                                                                                                                                                        Expressitemitem does not not meet
                                                                                                                                                                                                     meetthe the
Priority Mail
          Mali Express DPO"
                         DPO™ services. For          details, see the DMM, which is
                                                Fordetails,                                 is available at scheduled delivery commitment, the mailer may apply for                  foraa postage   refund within
                                                                                                                                                                                           postagerefund
pe.usps.com.
pe.usps.com.                                                                                                  30 days after the date of   of mailing.
Insurance
Insurance Coverage:
              Coverage:The The Postal Service         provides insurance only in
                                           Serviceprovides                                accordance
                                                                                       inaccordance           Indemnity     Claims: Either the mailer or the addressee may
                                                                                                              IndemnityClaims:                                                             file an indemnity claim
                                                                                                                                                                                      mayfile
with postal   regulations in
      postalregulations        the DMM, which is available at pe.usps.com. The DMM
                            inthe                                                                             for loss, delay, damage,
                                                                                                              forloss,delay,     damage,or or missing contents. The claimant may                submit the claim
                                                                                                                                                                                          maysubmit
sets forth
      forth the specific types    of losses that
                          typesoflosses              are covered, the limitations on coverage,
                                                thatare                                                       online   at usps.com,    or by  using
                                                                                                                                       or byusing      PS   Form   1000,    Domestic     or International Claim—
                                                                                                                                                                                                              Claim—
terms
termsof of insurance, conditions of    of payment, and adjudication procedures. The           The DMM         for more information, see Publication 122,
                                                                                                              formore                                          122, Customer
                                                                                                                                                                     CustomerGuide Guide to Filing Domestic
consists
consistsof of federal
              federal regulations, and USPS           personnel are not
                                             USPSpersonnel                   authorized to change
                                                                         notauthorized           changeor  or Insurance    Claims or Registered
                                                                                                              InsuranceClaims                           Mail  Inquiries.   The   timelines   for claims
                                                                                                                                                                                             forclaims    are  as
waive these regulations or grant          exceptions. A
                                 grantexceptions.           mailer who
                                                         Amailer          requires information on
                                                                     whorequires                              follows: claims    for loss or
                                                                                                                        claimsforloss     or delay
                                                                                                                                              delay—   — no no sooner    than 7 days but
                                                                                                                                                                soonerthan               butnono later  than 60 days
                                                                                                                                                                                                  laterthan
Priority Mail Express insurance may contact the Postal Service before submitting an after                            the date of
                                                                                                              afterthe             mailing; claims for
                                                                                                                               ofmailing;                   damage or missing contents — immediately
                                                                                                                                                       fordamageor
item.  Limitations prescribed
item.Limitations                  in the DMM provide, in
                     prescribedinthe                           in part, that:                                 but
                                                                                                              butnono later  than 60 days
                                                                                                                       laterthan              from the date of
                                                                                                                                       daysfrom                  of mailing. Retain the original customer
                                                                                                                                                                                                       customer
1. Insurance coverage extendsextendsto   to the actual   value of the contents
                                                 actualvalueofthe        contentsat   at the time
                                                                                               timeof of      copy   of the Priority Mail Express label for claims purposes. For
                                                                                                              copyofthe                                                                         claims involving
                                                                                                                                                                                           Forclaims
    mailing or the cost ofof repairs, not     to exceed
                                          notto   exceed the insured limit for   forthethe item.              damage or   or missing contents, also        retain the
                                                                                                                                                   alsoretain           article, container, and
                                                                                                                                                                  thearticle,                       packaging for
                                                                                                                                                                                               andpackaging
                                                                                                              Postal   Service inspection when requested.
                                                                                                               PostalService
2. The Postal Service      insures the contents
                  Serviceinsuresthe         contentsof  of Priority Mail Express        "merchandise"
                                                                            Express"merchandise"                                                                                                    service.
                                                                                                                                 remaii. Thank you for
                                                                                                              Please do not remaiL                           choosing Priority Mail Express
                                                                                                                                                         forchoosing                      Expressservice.
                                                                                                           LABEL 11-B, OCTOBER 2016
                                                                                                                 11-B,OCTOBER                      PSN 7690-02-000-9996        2-CUSTOMER COPY (REVERSE)
                                                                                                                                                                               2-CUSTOMER      (REVERSE)
                       Case 5:18-cv-00555-XR Document 34 Filed 11/16/18 Page 9 of 18
                         Case 5:18-cv-00944-XR Document
                                               Documents3 Filed 09/13/18 Page
                                                                         Page44 of 8

AO 440 (Rev. 06/12)
             06/12) Summons in a Civil Action
                                       Aclion (Page 2)

 Civil Action No.
              No. 5:18-cv-944-XR
                  5:18-cv-944-XR


                                                     PROOF OF  OF SERVICE
                                                                  SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (W
                                                                                                           (I))

           Thissummons  for (name of
           This summons for       ofindividual            ifany)
                                    individual and title, if any) Department of
                                                                             Of Defense
                                                                                Defense
 was
 was received by me on (date)
                       fc/a/e;          6/7/18

           n II personally served the summons on the individual at (place)
           O
                                                                                on (date)                             ; or

           O II left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           0• I served the
                       the summons on (name ofindividual)                                                                      ,,'who is
            designated by law to accept service of process on behalf of (name of
                                                                              oforganization)
                                                                                 organisation)

                                                                                on
                                                                                on (date)                             ; or

           O
           • 1I returned
                returned the summons unexecuted because                                                                             ; or

           0 Other
             Other (specify): I[served the summons
                                served the summons on
                                                   on the
                                                      the Department
                                                          Department of
                                                                     of Defense,
                                                                        Defense, 1400
                                                                                 1400 Defense
                                                                                      Defense Pentagon,
                                                                                              Pentagon, Washington,
                                                                                                        Washington,
                                   DC 20301-1400 via CM/RRR (sent on 06/13/18 and
                                                                              and received on 06/26/18).



           My fees are $                           for travel and $                  for services, for a total of $          0.00


           I declare under penalty of perjury that this information is true.
           1declare



 Date:    11/16/18
          11/16/18
                                                                                            Server's
                                                                                            Server s signature


                                                                 Ariana Jazaeri, Paralegal
                                                                                        Printed
                                                                                        Printed name
                                                                                                name and
                                                                                                     and title
                                                                                                         title




                                                                            Law Firm, 3700 Montrose Blvd., Houston, Texas 77006
                                                                 The Ammons Law
                                                                                        Server's
                                                                                        Server's address
                                                                                                 address



 Additional information regarding attempted service, etc:
                                                     etc:




         • Print                         ave As...                                                                     Reset
 Case 5:18-cv-00555-XR
 SENDER:
 SENDER;                     Document 34
         COMPLETE THIS SECTION
                       SECTION            FiledTHIS
                                      COMPLETE   11/16/18      Page 10
                                                    SECTION ON DELIVERY                                                of 18
  •■ Complete items 1,    2, and 3.
                       1,2,      3.                     A.
                                                        A. Signature
                                                                                                                 ❑
                                                                                                                 • Agent
  •■ Print your
           your name and address on on the reverse      X
     so that we can return the card to you.                                                                      •❑ Addressee
  •■ Attach this card to the back of the mailpiece,
                                         maiipiece,
                                                        B. Received by (Printed Name)
                                                                                Name)                     10. Dateof
                                                                                                           C. Date of Delivery
     or on the front if space permits.
  1.         Addressed to:
     Article Addressed
  1. Article           to:                              D. Is   delivery address different from item 1? •❑ Yes
                                                           isdelivery
                                                                           delivery address below:
                                                           Ifif YES, enter delivery           below:     ❑
                                                                                                         • No

        Department of Defense
        1400 Defense Pentagon
       Washington, DC 20301-1400

                                                        3.
                                                        3. Service
                                                             Sen/ice Type                              ❑ Priority Mail Express®
                                                                                                       • Priority

   11111111111   'IIIII
     9590 9402 1736 6074 6035 22
      9590 9402 1736 6074 6035 22
                                      111111111
   llllllllllllllllllllllllllllllllllllllllllllll
                                                       •❑ Adult Signature
                                                       •❑ Adult
                                                        ❑
                                                            Adult Signature Restricted Delivery
                                                        • Certified Mall®
                                                                     lulail®
                                                                                        Delivery

                                                      •❑ Certified Mall Restricted Delivery
                                                                                                      •❑ Registered
                                                                                                      ❑
                                                                                                      •

                                                                                                      ❑
                                                                                                         Registered Malin"
                                                                                                         Registered
                                                                                                         Delivery
                                                                                                      • Return
                                                                                                                     Mail™
                                                                                                                    Mail
                                                                                                                     Mall Restricted

                                                                                                         Return Receipt for
                                                                                                                         for
                                                        ❑
                                                        • Collect onon Delivery
                                                                        Delivery                         Merchandise
                                                                                                         Merchandise

! 2.
  2. Article Number (Transfer
     ArticleNumber            from service
                    (Transferfrom          label)
                                   serwce/abeO          •❑ Collect on
                                                                    onDelivery
                                                                       Delivery Restricted Delivery    ❑ Signature ConfirmationTM
                                                                                                       C Signature Confirmation™
                                                         •❑ Insured Mail
                                                                    Mall                               ❑
                                                                                                       O Signature
                                                                                                         Signature Confirmation
                                                                                                                   Confirmation
                                                        •❑ Insured Mail
                                                                    Mall Restricted Delivery             Restricted
                                                                                                         Restricted Delivery
                                                                                                                    Delivery
                                                            (over $500)
                                                                  $500)
 PS Form 3811, July 2015 PSN 7530-02-000-9053
    Form3811,                                                                                     Domestic Return Receipt
1 Case 5:18-cv-00555-XR


                            niui
           USF^ TRACKING
          USPS           #
                TRACK ING# Document 34 Filed 11/16/18First-Class
                                                         Page
                                                     First-G      11 of 18
                                                             lass Mail
                                                                  Mall
                                                                           Postag e &
                                                                           Postage    Fees Paid
                                                                                    &Fees  Paid


     11 1111
        moa 1736
   1S1D 9402
   9590                tD3S 22
                  tD7^ 6035
             173h 6074      EE
                                                                           USPS
                                                                           USPS
                                                                           Permit No. G-10
                                                                           Permit No. G-10




                                  Please print your name, address,             in this box•
                                                          addres s, and ZIP+4® in     box*
    United States
    United States        Sender : Please
                      •* Sender:
    Postal Service
           Servic e
                                        Ammons Law
                                    The Ammons       Firm
                                                 Law Firm
                                    ATTN; Ariana
                                    ATTN:         Jazaeri
                                           Ariana Jazaeri
                                                 Boulevard
                                        Montrose Boulevard
                                   3700 Montrose
                                      Houston, TX
                                      Houston,    77006
                                               TX 77006
CUSTOMER USE
         USE ONLY
FROM: (PLEASE PRINT)Case 5:18-cv-00555-XR
FROM:

   Tl-^c                 An
                             PHONE (2!)
                                 '0^3 )• h K'r,
                                                Document 34 Filed 11/16/18 Page 12 of 18

                                                                       l^.rm
                                                                                                                                1111
                                                                                                                                lllllllllllllllllllllll II
                                                                                                                                               II llllllll
                                                                                                                                                EE 233641206
                                                                                                                                                EE E3 3tm2D  US
     ^7'r}                      /; •                       Qkj                                                                                                                              PRIORITY
                                                                                                                                                                                            PRIORITY
                                                                                                                                                 UNITED
                                                                                                                                                  UNITED STATES
                                                                                                                                                         STATES
                                                                                                                                                                                                     *
                                                                                                                                                                                             *★ MAIL
                                                                                                                                                                                                MAIL*
                                                                                                                                                 POSTAL
                                                                                                                                                 POSTAL SERVICE®
                                                                                                                                                        SERVICE s                           EXPRESSTM
                                                                                                                                                                                            EXPRESS™
PAYMENT BY
PAYMENT    BY ACCOUNT
               ACCOUNT (if applicable)                                                            (POSTAL SERVICE
                                                                                           ORIGIN (POSTAL SERVICE USE
                                                                                                                  USE ONLY)
USPS®
DSPS® Corporate Acct.
                Acct. No.            Federal Agency Acct.
                                                    Acct. No. or Postal Service"
                                                                        Service Acct.
                                                                                 Acct. No.
                                                                                       No,
                                                                                              ❑ 10ay               • 2-Day                                                              ['Military
                                                                                                                                                                                        ED Military                    •❑ DPO
                                                                                                                                                                                                                          dpo
                                                                                                                    PO ZIP Code
                                                                                                                    PO ZIP                            Scheduled Delivery Date           Postage
DELIVERY OPTIONS (Customer Use
                           Use Only)                                                                                                                  (MMyDDA'Y) /
                                                                                                                                                      (MM/DD/YY)            /       /
DELIVERY
0'SIGNATURE REQUIRED
EYSIGNATURE
Requires the
                      REQUIRED Note:
          the addressee's signature:
                                       Note: The
                                              The mailer
                                                   mailer must
                                                          must check
                                                                 check the
                                                                        the "Signature
                           signature; OR 2) Purchases additional insurance;
                                                                             "Signature Required"
                                                                                         Required" box
                                                                                                     box ifIf the
                                                                                                              the mailer:
                                                                                                                  mailer: 1)
                                                                      Insurance; OR 3) Purchases COD service; OR 4)
                                                                                                                          1)
                                                                                                                                                                /
                                                                                                                                                                                        . •5-?'
                                                                                                                                                                                        $                          ?
Purchases Return
            Return Receipt
                   Receipt service.
                           service. IfItthe
                                        the box is not checked, the
                                                                the Postal
                                                                    Postal Service
                                                                           Sen/ice will leave the
                                                                                    willleave the item in the
                                                                                                           the addressee
                                                                                                                addressee'ss
mail
mail receptacle
     receptacle or other
                   other secure
                         secure location without
                                            without attempting to obtain the
                                                                         the addressee's signature
                                                                                           signature on delivery.
                                                                                                         delivery.
                                                                                                                             Date Accepty
                                                                                                                             Date Accept^ (MM/DD
                                                                                                                                          (MM/DD/^)
                                                                                                                                                 Y)   Scheduled Delivery Time           Insurance
                                                                                                                                                                                        Insurance Fee
                                                                                                                                                                                                  Fee          COD
                                                                                                                                                                                                               COD Fee
                                                                                                                                                                                                                   Fee

                                                                                                                                                      ID
Delivery
Delivery Options
   O No
   ❑  No Saturday
         Saturday Delivery
                  Delivery (delivered
                           (delivered next
                                      next business
                                           business day)
                                                       day)                                                             n/ziA'j
                                                                                                                        ( 11        /
                                                                                                                                                      '• 10:30 AM
                                                                                                                                                       15.
                                                                                                                                                               AM
                                                                                                                                                         4.2 NOON
                                                                                                                                                       C3cl2^NOON
                                                                                                                                                                     ❑ 3:00 PM
                                                                                                                                                                     •3:00  PM
                                                                                                                                                                                        $                      $
   ED Sunday/Holiday Delivery Required (additional fee,
   ❑
  111
   n 10:30
      10:30AM
                                                      fee, where available')
                                              fee, where
            AM Delivery Required (additional fee,   whereavailable*)
                                                                    available*)
                                                            available')
                                                                                                                                /
                                                                                                                         Accepted
                                                                                                                    Time Accepted           6^        10:30
                                                                                                                                                      10:30 AM Delivery Fee             Return Receipt Fee     Live Animal
                                                                                                                                                                                                               Live Animal
                                                                                                                             f / r          'OAMAM                                          f         75       Transportation Fee

TO:
                USPS.com® or local
      'Refer to USPS.comm
TO: (PLEASE PAINT)
        (PLEASE PRINT)
                              local Post Office-
                                         Office"' for
                                                  for availability.
                                                                                                                           ! 1 (-fo
                                                                                                                                  0 ❑
                                                                                                                                    D™          pm
                                                                                                                                                      $
                                                                                                                                                      $                                 $                      $
                                                   PHONE(              )-
                                                                                                                    Special
                                                                                                                    special Handling/Fragile
                                                                                                                            HandiingFragiie           Sunday/Holiday Premium Fee        Total Postage & Fees


                                                                                                                    $                                 $

                                                               N-niaq.             I •
                                                                                                                    Weight j ^j21Rot,
                                                                                                                    Weight      /                                Employ^ Initials
                                                                                                                                                      Acceptance Employqe                       c/
                                                                                                                                                                                                C./2-. 2
                                                 t)c. 7070
                                                      loy^oi                                                                        lbs.
                                                                                                                                    lbs.       ozs.
                                                                                                                                               028.                                     $
                                                                                                                   DELIVERY
                                                                                                                   DELIVERY (POSTAL SERVICE USE
                                                                                                                                            USE ONLY)
ZIP + 4®
      4®(U.S.
         (U.S. ADDRESSES ONLY)
                                                                                                                    Delivery Attempt
                                                                                                                             Attempt (MM/DD/YY)
                                                                                                                                     (MM/DDA^)                           Employee Signature
   -7           "• •       2.,                                                                                                                                  • am
                                                    I        -        I         ^           \}          '-j
                                                                                                                                                               •    PM

                         USPS
   For pickup or USPS Tracking",
lo For                 Tracking'", visit USPS.com
                                         USPS.com or call 800-222-1811.                                             Delivery Attempt (MM/DD/YY)
                                                                                                                                     (MM/DDATV) Time                     Employee Signature
si $100.00 insurance included.
                     included.                                                                                                                                 •❑ AM
                                                                                                                                                                  am
                                                                                                                                                               •❑ PM
                                                                                                                   LABEL
                                                                                                                   LABEL 11-B,
                                                                                                                         11 -B. OCTOBER 2016               PSN 7690-02-000-9996                              2-CUSTOMER COPY
Delivery
Delivet7 Guarantee: If the        mailer submits an
                             themailer                     item at
                                                       anItem      ataa designated USPS® Priority                items
                                                                                                                 Items (with "merchandise" defined by          postal regulations) against loss, damage,
                                                                                                                                                            bypostal
Mail Express'         Case
      Express™ acceptance            5:18-cv-00555-XR
                                 location    onorbefore
                                             on   or before the     specified depositDocument
                                                               thespecified                      the
                                                                                         time, the            34 or      Filed
                                                                                                                     missing
                                                                                                                 ormissing           11/16/18
                                                                                                                               contents.  The  Postal Service
                                                                                                                                          ThePostal           Page Includes13
                                                                                                                                                                   includes           of 18
                                                                                                                                                                                coverage    up to $100 per
                                                                                                                                                                                            upto$100         item
                                                                                                                                                                                                         peritem
Postal Service'
        Service™ will deliver or  orattempt
                                      attempt delivery to   totheaddressee
                                                                the addressee or   oragent
                                                                                     agent before the  the       at no
                                                                                                                     no additional charge. The      mailer may purchase additional merchandise
                                                                                                                                              Themailer
applicable time. The signature of     oftheaddressee
                                         the addressee or      ortheaddressee's
                                                                  the addressee's agent is     is                insurance up     to $5,000 per
                                                                                                                               upto$5,000         item. Additional insurance
                                                                                                                                              perItem.                   Insurance for Priority Mail Express._
                                                                                                                                                                                                        Express.,,
required upon delivery, when requested by the          themailer,
                                                             mailer. IfifthePostal
                                                                         the Postal Service doesdoesnot not      items isIs not available unless a signature is     Is r§quired.
                                                                                                                                                                        required.
deliver or  attempt delivery by the
         orattempt                   thespecified
                                          specified time and  andthethe mailer files a claim for a           3. The    Postal Service insures
                                                                                                                 ThePostal               Insures "nonnegotiable
                                                                                                                                                  "nonnegotlable documents" (as defined by            bypostal
                                                                                                                                                                                                         postal
          thePostal
refund, the   Postal Service may refund the       thepostage,
                                                      postage, unless the   thedelay
                                                                                 delay was caused by             indemnity regulations) against loss, damage, or           or missing contents up      to $100 per
                                                                                                                                                                                                    upto$100     per
reasons including but not limited to     tothefollowing:
                                             the following: proper detention for law                             item for   document reconstruction, subject
                                                                                                                       fordocument                         subjectto   to additional limitations for   multiple
                                                                                                                                                                                                    formultiple
enforcement purposes; strike or          work stoppage; forwarding or
                                     orwork                                  orreturn          theitem
                                                                                return after the    item         pieces
                                                                                                                 pieces lost    or damaged
                                                                                                                           lostor  damagedina in a single   catastrophic occurrence. Document
                                                                                                                                                    singlecatastrophic
was   available for claim; incorrect ZIP Code'
wasavailable                                    Code™ or oraddress;
                                                             address; governmental action                        reconstruction insurance provides reimbursement for                  the reasonable costs
                                                                                                                                                                                 forthe
beyond the control of    the Postal Service or air
                       ofthe                               carriers; war, insurrection, or civil
                                                       aircarriers;                                              incurred in in reconstructing duplicates of   of nonnegotiable
                                                                                                                                                                  nonnegotlable documents mailed.
disturbance; delay or    cancellation of
                      orcancellation           flights; projected or
                                           offlights;                 orscheduled
                                                                         scheduled transportation                Document reconstruction insurance
                                                                                                                                                Insurance coverage above             $100 per item is not
                                                                                                                                                                            above$100per
delays; breakdown of   ofaa substantial portion of        the USPS transportation network
                                                       ofthe                                                     available.
                                                                                                                 avaiiable. The mailer     should not
                                                                                                                                    mailershould         attempt to purchase additional document
                                                                                                                                                     nofattemptto                                 document
resulting from events    or factors outside
                  eventsor              outsidethe the control of    the Postal Service; or acts of
                                                                  ofthe                                of        insurance, because additional document insurance    insurance is void.
God. See Mailing Standards
                     Standardsof    of the United States Postal          Service, Domestic Mail
                                                                 PostalService,                  f^ail
Manual (DMM®) 114.2.0,         214.3.0, 314.3.0, or
                    114.2.0,214.3.0,314.3.0,              414.3.0. (The DMM is
                                                       or414.3.0.                      available at
                                                                                    isavailable              4. The
                                                                                                                 The Postal Service insures
                                                                                                                                         Insures "negotiable items"
                                                                                                                                                                  Items" (defined by       postal regulations as
                                                                                                                                                                                        bypostal
pe.usps.com.)                                                                                                    Items that
                                                                                                                 items         can be converted to cash without forgery), currency, or bullion up
                                                                                                                         thatcan                                                                           upto to a
                                                                                                                 maximum of       $15 per item.
                                                                                                                               of$15per
When a mailer submits a Priority Mail     Mall Express item  Item requiring a signature and   andthethe
Postal Service cannot      deliver the item
                   cannotdeliver          Item on on the first attempt, the Postal Service leaves  leaves 5. The Postal Service          does not
                                                                                                                                Servicedoes         provide coverage for
                                                                                                                                                notprovide                       consequential losses due to
                                                                                                                                                                             forconsequential
a notice for the
               the addressee. If If the
                                    the addressee does not claim the         the item within
                                                                                                                 loss, damage, or delay of                 Mall Express items or for concealed damage,
                                                                                                                                             of Priority Mail
5 calendar   days, the Postal Service
   calendardays,                              returns the item to the sender at no additional
                                  Servicereturnsthe                                                              spoilage of    perishable items, and articles
                                                                                                                              ofperishable                 artlcies improperly
                                                                                                                                                                      Improperly packaged or     or too fragile to
                                                                                                                                                                                                    toofragile
charge.                                                                                                          withstand normal handling in        the mail.
                                                                                                                                                  Inthe
Note:
Note:TheThe Postal Service does not         offer a guarantee
                                        notoffer                     for military or DPO shipments
                                                      guaranteeformilitary                                   Coverage, terms, and limitations are subject  subjectto  to change. For     additional limitations
                                                                                                                                                                                      Foradditional
delayed due to customs inspections.
                              Inspections. Consult USPS.com® or               your local Post
                                                                           oryourlocal            Office' and terms
                                                                                           PostOffice™                     of coverage, consult the DMM, which is
                                                                                                                   termsofcoverage,                                           available at pe.usps.com.
                                                                                                                                                                           Isavailable
for information on delivery commitments and Priority Mail
forInformation                                                       Mall Express Military'
                                                                                     Military™ or or         Refund                            ofaa Priority Mail Express item
                                                                                                                        Claims: IfIf delivery of
                                                                                                             RefundClaims:                                                        Item does
                                                                                                                                                                                        does not  meet the
                                                                                                                                                                                              notmeetthe
Priority Mail Express DPO" services. For             details, see the DMM, which is
                                                 Fordetails,                                  available at scheduled delivery commitment, the mailer may apply for
                                                                                           Isavailable                                                                                 a postage
                                                                                                                                                                                    fora           refund within
                                                                                                                                                                                         postagerefund
pe.usps.com.
pe.usps.com.                                                                                                 30 days after the date of mailing.
Insurance Coverage: The Postal Service provides insurance only in                    In accordance           Indemnity Claims: Either the mailer or the addressee may file an indemnity          Indemnity claim
with postal regulations in  In the DMM, which is      Is available at  atpe.usps.com.
                                                                          pe.usps.com. The DMM               for loss,  delay, damage, or
                                                                                                                 loss,delay,               or missing contents. The         claimant may submit the claim
                                                                                                                                                                      Theclaimant
sets forth
      forth the specific types
                          typesof of losses that are covered, the limitations on coverage,                   online at usps.com, or by      using PS Form 1000, Domestic or International Claim—
                                                                                                                                         byusing                                                         Claim—
terms
terms ofof insurance,
           Insurance, conditions of    of payment, and adjudication procedures. The DMM                      for more information, see Publication 122,
                                                                                                             formoreInformation,                            122, Customer
                                                                                                                                                                  CustomerGuide  Guide to Filing Domestic
consists of   federal regulations, and USPS personnel are not
           offederal                                                          authorized to change
                                                                          notauthorized         changeor  or Insurance Claims or Registered Mail Inquiries. The                timelines for claims
                                                                                                                                                                         Thetimelines         ciaims are as
waive these regulations or grant         exceptions. A
                                 grantexceptions.           mailer who
                                                         Amailer           requires information
                                                                      whorequires     Information on         follows: claims for loss    or delay — no
                                                                                                                                    lossor              no sooner
                                                                                                                                                             soonerthan7than 7 days     but no later than 60 days
                                                                                                                                                                                 daysbutnolaterthan60          days
Priority Mail
          Mall Express   insurance may
                ExpressInsurance               contact the Postal
                                        maycontactthe                   Service before submitting an after
                                                               PostalServicebeforesubmitting                        the date of
                                                                                                             afterthe          of mailing; claims
                                                                                                                                           ciaims for   damage or missing contents — immediately
                                                                                                                                                    fordamageor
item.
Item. Limitations prescribed in       the DMM provide,
                                   Inthe            provide. in    part, that
                                                                Inpart,that:                                 but
                                                                                                             butnono later   than 60 days
                                                                                                                      laterthan60           from the date of
                                                                                                                                      daysfrom                of mailing. Retain the original customer
                                                                                                             copy
                                                                                                             copyofthe               Mall Express label for
                                                                                                                    of the Priority Mail                         claims purposes. For
                                                                                                                                                             forclaims                       claims involving
                                                                                                                                                                                         Forclaims
1. Insurance coverage extends to the actual value of                  the contents at the time of
                                                                   ofthe                             of
    mailing or the cost ofofrepairs, not notto to exceed
                                                   exceedthe the insured limit for   the item.
                                                                                  forthe   Item.             damage
                                                                                                             damageor   or missing contents, alsoalso retain the article, container, and    and packaging for
                                                                                                             Postal   Service inspection when
                                                                                                             PostalServiceInspection                requested.
                                                                                                                                             whenrequested.
2. The Postal     Service insures the contents
          PostalServiceInsures              contentsof  of Priority Mail Express       "merchandise"
                                                                            Express"merchandise"
                                                                                                             Please    do not remail. Thank you
                                                                                                              Pleasedonotremaii.                youforfor choosing Priority Mail  Mali Express service.
                                                                                                         LABEL 11-B,
                                                                                                         LABEL 11-B, OCTOBER 2018
                                                                                                                             2016                   7690-02-000-9996
                                                                                                                                                PSN 7690.02-000-9996        2-CUSTOMER COPY (REVERSE)
                                                                                                                                                                            2-CUSTOMER
                    Case 5:18-cv-00555-XR Document 34 Filed 11/16/18 Page 14 of 18
                      Case 5:18-cv-00944-XR Document
                                            Documents3 Filed 09/13/18 Page
                                                                      Page44 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil
 Civil Action No. 5:18-cv-944-XR
       Action No. 5:18-cv-944-XR


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ('W
                                              befiled                                                      (I))

           This summons for (name of
           This                   ofindividual      title, if
                                     individual and title, ifany)  Heather Wilson,
                                                              any) Heather WliSOn, Ph.D.
was received by me on (dare)
                      (date)            Qf7/^ 8
                                        6/7/18

           O
           • I personally served the summons on the individual at (place)
                                                                                on
                                                                                on (date)                             ; or

           0• II left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)
              (dale)                               , and mailed a copy to the individual's last known address; or

           •O II served the summons on (name of individual)                                                                    , ^who is
           designated by law to accept service of process on behalf of (name of
                                                                             oforganization)
                                                                                organization)

                                                                                011
                                                                                on (date)                             ; or

           O
           D I returned
               returned the summons unexecuted because                                                                              ; or

           0 Other
           21 Other (specify):
                    (specify): I\served thesummons
                                 served the         on Health
                                            summons on Health Wilson,
                                                              Wilson, Ph.D.,
                                                                      Ph.D., Secretary
                                                                             Secretary of
                                                                                       ofthe  United States
                                                                                          the United States Air
                                                                                                            Air Force,
                                                                                                                Force, 1670
                                                                                                                       1670
                                   Air
                                   Air Force
                                       Force Pentagon, Washington, DC 20330-1670 via CM/RRR (sent on 06/13/18 and received
                                   on 06/14/18).


           My fees are $                           for travel and $                  for services,
                                                                                         services, for a total of $          0.00


           I declare under penalty of perjury that this information is true.
           1declare



Date: 11/16/18
      11/16/18
                                                                                            erver s signature


                                                                 Ariana Jazaeri, Paralegal
                                                                 Arlana
                                                                                        Printed name and title
                                                                                        Printed          title




                                                                 The Ammons Law
                                                                            Law Firm, 3700 Montrose Blvd., Houston, Texas 77006
                                                                                            Server's address

Additional information regarding attempted service, etc:




          Print                        Save As"...                                                                     Reset
1
    Case 5:18-cv-00555-XR
    SENDER:                     Document 34
            COMPLETE THIS SECTION            FiledTHIS
                                         COMPLETE   11/16/18      Page 15
                                                       SECTION ON DELIVERY                                               of 18
    •■ Complete items 1, 2, and 3.
                      1,2,      3.                          A. Signature
                                                            A.
                                                                                                                 ❑
                                                                                                                 • Agent
                                                                                                                     Agent
    •■ Print your
             your name and address on  on the reverse       X
       so that we can return the card to you.                                                                    ❑
                                                                                                                 • Addressee

    •■ Attach this card to            of the mailpiece,
                          to the back of     maiiplece,     B. Received by (Printed Name)                   10.      ofDelivery
                                                                                                             C. Date of Delivery
                       If space permits.
       or on the front if
    1    Ar+ir-lo AririrpcsPri
         ArtirlA  ArJHmssAH trl!
                               trt!                         D. Is
                                                            D.    delivery address different from item 1? •❑ Yes
                                                               Isdelivery
        Dr. Heather Wilson, Ph.D.                              If YES, enter delivery
                                                               If            delivery address below:
                                                                                                below:    ❑
                                                                                                          • No
    Secretary of the United States Air Force
             1670 Air Force Pentagon
            Washington, DC 20330-1670.


                                                          3. Service Type                               ❑D Priority Mail Express®
                                                                                                            PriorityMailExpress®

        1111111 111111111II111111   111 111111
          9590 9402 1736 6074 6035 15
          9590 9402 1736 6074 6035 15
                                                 II
        Illllllllllllllllillllllllllllillllllllllllll     •❑ Adult

                                                            ❑
                                                                    Signature
                                                              AdultSignature
                                                          •❑ Adult  Signature Restricted Delivery
                                                              AdultSignature
                                                            • Certified Mail®
                                                          •❑ Certified Mall
                                                                                          Deliveiy

                                                                             Restricted Delivery
                                                                        MailRestricted  Delivery
                                                                                                        ❑
                                                                                                        ❑
                                                                                                         O Registered Mar",

                                                                                                            Delivery
                                                                                                        •❑ Return
                                                                                                                       Mail™
                                                                                                         D Registered Mail   Restricted
                                                                                                                       MallRestricted
                                                                                                            Return Receipt for
                                                                                                                            for
                                                           •❑ Collect on
                                                                      on Delivery                           Merchandise
                                                                                                            Merchandise
                                                          •❑ Collect on Delivery  Restricted Delivery
                                                                         DeliveryRestricted  Delivery    ❑
                                                                                                         O Signature Confirmation
                                                                                                                      Confimiation™
    2. Article Number (Transfer from service
    2.                                       label)
                                     serv/ce/atie/l         ❑                                            ❑
                                                                                                         LI Signature Confirmation
                                                                                                                      Confirmation '
                                                            • Insured
                                                              Insured Mall
                                                           •❑ Insured
                                                              Insured Mail
                                                                       Mall Restricted Delivery             Restricted Delivery
                                                              (over $500)
          3811, July 2015 PSN 7530-02-000-9053
     Form3811,
I PS Form                                                                                                    Return Receipt ;
                                                                                                    Domestic Return
          USPS




   II di1111 Ill
               TRACKING #
          USPSTRACKMG#
Case 5:18-cv-00555-XR Document 34 Filed 11/16/18First-Class
                                                   Page Mail
                                                Fitst-Class 16 of 18
                                                            Mail
                                                                       Postage &
                                                                               & Fees Paid
                                                                       LISPS
                                                                       USPS
                                                                       Permit
                                                                       Permit No.
                                                                              No. G-10
                                                                                  G-10


 9590
 •15^0 9402
       mOB 1736
            173b 6074
                 bD7M 6035
                      bD3S 15

 United
 United States
        States      •^Sender:
                      Sender: Please print your name,
                                                name, address, and
                                                               and ZIP+4® in this box•
                                                                          In this box*
 Postal SeMee
        Service
                                                  Firm
                                 The Ammons Law Firm
                                               Jazaeri
                                 ATTN: Ariana Jazaeri
                                 ATTN;
                                3700 Montrose Boulevard
                                              Boulevard
                                     Houston, TX 77006
CUSTOMER USE
         USE ONLY
FROM: (PLEASE PRINT)
FROM:




       11,:
                            Case 5:18-cv-00555-XR
                                     phoneT/:
                                     PHONE (, , )_ Document 34 Filed 11/16/18 Page 17 of 18

                                                                     r;r/'n
                                                                                                                                                 I IIVII
                                                                                                                                                  EE
                                                                                                                                                          II INYIII
                                                                                                                                                  EE 233641197
                                                                                                                                                     aa3t,4i:  US
                                                                                                                                                                US
                                                                                                                                                                                                         II


                                                                Q]4                                                                                                                        PRIORITY
                                                                                                                                                                                           PRIORITY
                                                                                                                                        'II         UNITED STATES
                                                                                                                                                            STATES
                                                                                                                                                                                             *★ MAIL
                                                                                                                                                                                                MAIL**
                                                              77::                                                                                  POSTAL
                                                                                                                                                    POSTAL SERVICE
                                                                                                                                                           SERVICE @
                                                                                                                                                                   i                       EXPRESSTM
                                                                                                                                                                                           EXPRESS™
PAYMENT BY ACCOUNT (if applicable)
PAYMENT                   applicable)                                                                             USE ONLY)
                                                                                           ORIGIN (POSTAL SERVICE USE ONLY)
USPS® Corporate Acct.
USPS.           Acct, No.           Federal
                                     Federal Agency Accl.
                                                    Acct. No. or Postal
                                                                 Postal Service"
                                                                        Service™ Acct. No
                                                                                       No.    11 -Day              • 2-Day "^J-Day                           El                        l~l Military
                                                                                                                                                                                      -0                                      • DPO
                                                                                                                                                                                                                                dpo
                                                                                                                      PO
                                                                                                                      PO ZIP
                                                                                                                         ZIP Code                        Scheduled Delivery Da.e
                                                                                                                                                                            Date      Postage
                                                                                                                                                         (MM/DD     )
DELIVERY OPTIONS (Customer Use
DELIVERY                   Use Only)
                                                                                                                                                                                      $$              c//       '       •>'

[1 SIGNATURE
U    SIGNATURE REQUIRED
Requires
                      REQUIRED Note:   Note: The
                                              The mailer
                                                   mailer must
                           signature; OR 2) Purchases
         the addressee's signature;
Requiresthe
Purchases Return Receipt service.       the box
                           service. IfIfthe
                                                           must check
                                                                check the
                                                Purchases additional
                                                                        the "Signature
                                                                            "Signature Required'
                                                           additionalinsurance;
                                                is not checked,
                                            Ix3xis     checked, the Postal Service
                                                                           Service will
                                                                                         Required" box
                                                                      insurance; OR 3) Purchases
                                                                                                     box itif the
                                                                                          Purchases COD
                                                                                   willleave
                                                                                                              the mailer:
                                                                                                      COD service;
                                                                                        leave the item in
                                                                                                                   mailer; 1)
                                                                                                                           1)
                                                                                                              service; OR 4)
                                                                                                          the addressee
                                                                                                        inthe
                                                                                                                                      76 1 C ) 1

                                                                                                                addressee'ss Date Accep)d
                                                                                                                                                          [fj77/1'/ 1"/7    /7 1i '

                                                                                                                                  Accepted, (MM/DD/YY)
                                                                                                                                            (MM/DDA'Y)   Scheduled Delivery Time      Insurance
                                                                                                                                                                                      Insurance Fee
                                                                                                                                                                                                Fee-                COD Fee
                                                                                                                                                                                                                        Fee
mailreceptacleor
mail               other secure location without attempting to obtain
     receptacle or other                                                 the addressee's signature
                                                                  obtainthe                signatureonon delivery.
Delivery Options                                                                                                                                         •❑ 10:30 AM 0 3:00 PM
                                                                                                                                                                  AM •3:00
      n No
      0 NoSaturday
           Saturday Delivery (delivered next business day)                                                                                               Bri.12 NOON
                                                                                                                                                         aa2                          $                             $
                                                                                                                                                                                                                    $               T.,.
      D Sunday/Holiday Delivery Required
      ❑                          Required (additional
                                           (additional fee,
                                                        fee,where     available*)
                                                            where available')
                                                                                                                      Time Accepted              .y-     10:30
                                                                                                                                                         10:30 AM Delivery Fee        Return Receipt Fee            Live
                                                                                                                                                                                                                    Live Animal
                                                                                                                                                                                                                         Animal
      n 10:30
      ❑ 10:30AM                                 fee, where
              AM Delivery Required (additional fee,   where available)
                                                             available*)                                                                        Q^AM
                                                                                                                                                ErAM                                                                Transportation Fee
        'Refer to USPS.com°
                  USPS.com® or local
                                local Post Office-
                                           Office"' foravailability.
                                                    for availability.
TO: (PLEASE PRINT)
                                                    PHONE(
                                                                                                                             / f ;6;6,❑PM
                                                                                                                             / (
                                                                                                                                                         $
                                                                                                                                                         $
                                                                                                                                                                                                         ,/
                                                                                                                                                                                                                    $
                                                                                                                                                                                                                    $

                                                                                                                      Special
                                                                                                                      special Handling/Fragile           Sunday/Holiday Premium Fee
                                                                                                                                                                                Fee   Total Postage & Fees
       \jf', i-i           -fiiPr (A' !-; •
        <                              A-.          ^,         i                      Aa foice                         $
                                                                                                                       $                                 $
                                                                                                                                                         $
                                                                                                                                                                                                ^     / ' y*
                                                                                                                      Weight
                                                                                                                      Weight               • Flat
                                                                                                                                           ID           Acc^tance Employee Initials
                                                                                                                                              Flat Rate Acceptance
                                                                                                                                                                            •

                                                                                                                                   yibs.
                                                                                                                                    bs.
                                                                                                                                               /7 e)
                                                                                                                                                 ozs.
                                                                                                                                                                  'll-
                                                                                                                      DELIVERY (POSTAL SERVICE USE
                                                                                                                      DELIVERY                 USE ONLY)
    ZIP +   4® /lie ADDRESSES
            4* (U.S. Annocecce/-iMi \/\ '
                                ONLY)
                                ONL*)                                                                                 Delivery Attempt (MNVDD/YY)
                                                                                                                                       fMM/DDA^ Time                       Employee Signature
                            -7                                                                                                                                    • AM
                                                                                                                                                                  D am
                  / /        "3                                        i         F                       !')                                                      D
                                                                                                                                                                  • PM
                                                                                                                                                                    pm
                                                                                                                      Delivery Attempt
                                                                                                                               Attempt (MM/DD/YY)
                                                                                                                                       (MM/DD/YY) Time                     Employee Signature
•     For pickup or USPS
      For           USPS Tracking"-,
                         Tracking™, visit USPS.com
                                          USPS.com or call 800-222-1811.
                                                                                                                                                                   ❑
                                                                                                                                                                   • AM
                                                                                                                                                                     am
•     $100.00 insurance included.
                        Included.
                                                                                                                                                                   ❑
                                                                                                                                                                   • PM
                                                                                                                                                                     pm
                                                                                                                     LABEL 11-B, OCTOBER 2016                 PSN 7690-02-000-9996
                                                                                                                                                              PSN 7690-02-000-9996                             2-CUSTOMER COPY j
Delivery Guarantee: IfItthe   the mailer submits an item at a designated USPS® Priority                            items (with "merchandise" defined by            postal regulations) against loss, damage,
                                                                                                                                                                bypostal
Mail
Mali Express'"
Postal Service'
        Service" will
                       Case
       Express" acceptance
                    wiii deliver or
                                       5:18-cv-00555-XR
                                  location      onorbetore
                                                on  or before the
                                        attempt delivery to
                                   orattempt
                                                                      specified depositDocument
                                                                 thespecified
                                                                  the addressee or
                                                               totheaddressee
                                                                                                    the
                                                                                            time, the
                                                                                         agent before
                                                                                       oragent   betore the
                                                                                                          the
                                                                                                                 34or     Filed
                                                                                                                   ormissing
                                                                                                                      missing
                                                                                                                   at no
                                                                                                                                        11/16/18
                                                                                                                                 contents.   The Postal Service
                                                                                                                          additional charge. The
                                                                                                                                                                  Page
                                                                                                                                                                     includes18      of 18
                                                                                                                                                                                coverage    up to  $100 per
                                                                                                                                                                                               to$100
                                                                                                                                                        mailer may purchase additional merchandise
                                                                                                                                                                                                             item
                                                                                                                                                                                                          peritem
                                                                                                                      noadditional                Themailer
applicable time. The     signature of
                   Thesignature          ot the  addressee or
                                             theaddressee           the addressee's agent
                                                                 ortheaddressee's        agentis is                insurance up upto to $5,000 perper item. Additional insurance for Priority Mail Mali Express
required upon delivery, when requested by                 the mailer. IfItthe
                                                      bythe                the Postal Service does not     not     items isisnot
                                                                                                                              not available unless a signature is     isr^uired.
                                                                                                                                                                        required.
deliver or attempt delivery by    bythethe specified time       and the mailer files
                                                          timeand                   tilesaa claim for
                                                                                                    toraa                                             "nonnegotiabie documents"
                                                                                                               3. The Postal Service insures "nonnegotiable              dScuments" ras(as defined by postal
refund, the Postal Service may refund the postage, unless            unlessthethe delay was caused
                                                                                                 caused by by      indemnity regulations) against loss, damage, or             missing contents up
                                                                                                                                                                            ormissing                  to $100 per
                                                                                                                                                                                                    upto$100     per
reasons   including but
reasonsincluding           not limited to the following:
                      butnotlimited                  toiiowing: proper detention for        law
                                                                                        forlaw                     item for  document reconstruction, subject to additional limitations for multiple
                                                                                                                         fordocument
enforcement purposes; strike or             work stoppage; forwarding or return after
                                        orwork                                                    the
                                                                                           afterthe    item        pieces lost   or damaged in
                                                                                                                            lostordamaged         inaa single catastrophic occurrence. Document
was   available for
wasavailable         claim; incorrect ZIP Code'
                 forclaim;                         Code"or  or address;     governmental action
                                                                address;governmental                               reconstruction insurance provides reimbursement for               the reasonable
                                                                                                                                                                                 forthe                 costs
                                                                                                                                                                                          reasonablecosts
beyond
beyondthethe control of of the Postal
                                Postal Service
                                            Service or air carriers;      war,
                                                              carriers;war,      insurrection,   or civil          incurred ininreconstructing duplicates of         nonnegotiable documents mailed.
                                                                                                                                                                  ofnonnegotiabie
disturbance; delay or     cancellation of
                       orcancellation            flights; projected or
                                              offlights;                    scheduled transportation
                                                                        orscheduled                                Document reconstruction insurance coverage above $100 per                          is not
                                                                                                                                                                                                item is
                                                                                                                                                                                            peritem      not
delays; breakdown of    of a substantial portion of          the USPS
                                                          ofthe            transportation network
                                                                  USPStransportation                               available. The mailer       should not attempt
                                                                                                                                       mailershould          attempttoto purchase additional document
                                                                                                                                                                                                  document
resulting from
           from events or factors         outside the control of the Postal
                              factorsoutsidethe                              Postal Service;
                                                                                      Service;oror acts ofof       insurance, because additional document insurance is void.
God. See Mailing Standards of             the United States
                                      ofthe                       Postal Service, Domestic Mail
                                                         StatesPostal                               Mali
Manual (DMM®) 114.2.0,          214.3.0, 314.3.0, or 414.3.0. (The DMM is available at
                    114.2.0,214.3.0,314.3.0,                                                                   4. The    Postal Service insures "negotiable items" (defined by
                                                                                                                   ThePostal                                                               postal regulations as
                                                                                                                                                                                       bypostal
pe.usps.com.)                                                                                                              that can be converted to cash without forgery),
                                                                                                                   items that                                             forgery), currency, or bullion up    to a
                                                                                                                                                                                                            upto
                                                                                                                   maximum of       $15 per
                                                                                                                                of$15    per item.
                                                                                                                                              item,
When a mailer submits a Priority Mail         Mali Express
                                                    Expressitemitem requiring a signature
                                                                                     signatureandand the
Postal  Service cannot deliver the item on the first attempt, the Postal Service
PostalServicecannotdeliver                                                                            leaves 5. The
                                                                                            Serviceleaves          ThePostal Service does not           provide coverage for
                                                                                                                                                    notprovide                   consequential losses due
                                                                                                                                                                             forconsequential              duetoto
                                   if the addressee
                                             addressee does does not
                                                                   not claim
                                                                        claim the
                                                                                the item
                                                                                     item within
                                                                                                                   loss,  damage, or delay of
                                                                                                                   loss,damage,                               Mali Express items or
                                                                                                                                                 ofPriority Mail                        for concealed damage,
                                                                                                                                                                                    orforconcealed
a notice for the addressee.
                   addressee, If                                                           within
                                                                                                                   spoilage of    perishable items, and       articles improperly packaged or       too fragile to
5 calendar days,     the Postal Service returns the item to the sender
              days,the                                                         senderat at no  additional
                                                                                            noadditional                       ofperishable              andarticles                              ortoofragile
charge.
charge.
                                                                                                                   withstand normal handling in          the mail.
                                                                                                                                                      inthe
Note:   The Postal Service
Wofe.-The             Servicedoesdoes not       offer a guarantee
                                           rrofotfer                   for military or DPO shipments
                                                         guaranteeformilitary                                  Coverage, terms, and limitations are subject            to change. For
                                                                                                                                                               subjecttochange.          additional limitations
                                                                                                                                                                                    Foradditional
delayed due to customs inspections. Consult USPS.com® or                      or your local Post     Office' and terms
                                                                                              PostOffice"                    of coverage, consult the DMM, which is available at pe.usps.com.
                                                                                                                     termsofcoverage,
for information on delivery commitments and Priority Mail
forinformation                                                         Mali Express      Military" or
                                                                              ExpressMilitary"                 Refund                   delivery of
                                                                                                                          Claims: Ififdelivery
                                                                                                               RefundClaims:                                      Mali Express item does not
                                                                                                                                                   ofaa Priority Mail                              meet the
                                                                                                                                                                                              notmeetthe
Priority Mail
         Mali Express DPO'"         services. For
                           DPO"services.                details, see the DMM, which is
                                                   Fordetails,                                is available at scheduled delivery commitment, the mailer may apply for             foraa postage    refund within
                                                                                                                                                                                         postagerefund
pe.usps.com.
pe.usps.com.                                                                                                   30 days    after the date of
                                                                                                                   daysafterthe             of mailing.
Insurance Coverage:
              Coverage:The  The Postal        Service provides insurance only in
                                   PostalServiceprovides                                    accordance
                                                                                         inaccordance          Indemnity Claims:         Either the mailer or the
                                                                                                                              Claims:Either                       the addressee may file an indemnity claim
with postal   regulations in
      postalregulations         the DMM, which is available at pe.usps.com. The DMM
                             inthe                                                                             for loss, delay, damage, or
                                                                                                               forloss,                       or missing contents. The       claimant may submit the claim
                                                                                                                                                                       Theclaimant
sets forth the specific types of    of losses that are covered,
                                                              covered,the the limitations on coverage,         online at usps.com, or       by using PS Form 1000, Domestic or
                                                                                                                                         orbyusing                                        International Claim
                                                                                                                                                                                       orInternational    Claim— —
terms ofof insurance, conditions of       of payment, and adjudication procedures. The DMM                     for more information, see Publication 122,
                                                                                                               formore                                          122, Customer    Guide to Filing Domestic
                                                                                                                                                                     CustomerGuideto                Domestic
consists
consistsof    federal regulations, and USPS
           of federal                                    personnel are not
                                                USPSpersonnel                notauthorized                      insurance Claims or Registered Mail Inquiries. The
                                                                                  authorized to change or Insurance                                                            timelines for
                                                                                                                                                                          Thetimelines        claims are as
                                                                                                                                                                                           forclaims
waive these regulations or grant             exceptions. A
                                  grantexceptions.             mailer who requires information on
                                                            Amailer                                            follows:
                                                                                                               foiiows: claims for loss     or delay — no
                                                                                                                                       lossor                    sooner than 7 days
                                                                                                                                                            nosoonerthan7        days but
                                                                                                                                                                                       butnono later than 60 days
                                                                                                                                                                                               laterthan60days
Priority Mail Express insurance may contact the Postal Service before submitting an after the date                               of mailing; claims for damage or
                                                                                                                           dateofmailing;                                missing contents — immediately
                                                                                                                                                                      ormissing
item. Limitations prescribed in          the DMM provide, in
                                     inthe                        inpart,   that:
                                                                     part,that:                                but
                                                                                                               butnono later  than 60 days
                                                                                                                        laterthan60             from the date of
                                                                                                                                         daysfrom                   mailing. Retain the original customer
                                                                                                                                                                  ofmailing.
1. Insurance
     insurance coverage extends
                              extendsto     to the actual    value of
                                                    actualvalue         the contents at the time of
                                                                     ofthe                              of
                                                                                                               copy ofofthe             Mali Express label for claims purposes. For claims involving
                                                                                                                         the Priority Mail
                                                                                                               damage or  or missing contents, also  alsoretain the    article, container, and
                                                                                                                                                                   thearticle,              and packaging for
    mailing or the cost of  of repairs, not  nottoto exceed the insured limit for        the item.
                                                                                      forthe                   Postal Service      inspection when
                                                                                                                        Serviceinspection               requested.
                                                                                                                                                 whenrequested.
2. The Postal     Service insures the contents
         PostalServiceinsuresthe               contentsof  of Priority Mail
                                                                         Mali Express     "merchandise"
                                                                               Express"merchandise"            Please do not      remail. Thank you       for choosing Priority Mail Express service.
                                                                                                                             notremaii.             youforchoosing
                                                                                                         LABEL 11-B, OCTOBER
                                                                                                         LABEL 11-B, OCTOBER 2016
                                                                                                                             2016               PSN 7690.02-000-9996
                                                                                                                                                PSN 7690-02-000-9996        2-CUSTOMER COPY (REVERSE)
                                                                                                                                                                            2-CUSTOMER      (REVERSE)
